FILED
\ U.S. DISTRICT COURT
a eal USAO 2019R00639 DISTRICT OF MARYLAND

IN THE UNITED STATES DISTRICT COURT 2020 JAN27 P uO}
FOR THE DISTRICT OF MARYLAND

  

UNITED STATES OF AMERICA *
*
v. * CRIMINAL NO. PX-19-454
DAIQUAN MALIK BARNETT, = (Felon in Possession of a Firearm and
* Ammunition, 18 U.S.C. § 922(g)(1);
Defendant % Possession with Intent to Distribute
* Controlled Substances, 21 U.S.C.
* § 841(a); Possession of a Firearm in
*

Furtherance of a Drug Trafficking

* Crime, 18 U.S.C. § 924(c); Forfeiture,
* 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28
* U.S.C. § 2461(c))

Be whe te te whe oe ot

SUPERSEDING INDICTMENT

 

COUNT ONE
(Felon in Possession of a Firearm and Ammunition)

The Grand Jury for the District of Maryland charges that:
On or about September 17, 2019, in the District of Maryland, the defendant,
DAIQUAN MALIK BARNETT,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm and ammunition—that is, a Polymer80, Inc.,
Model PF940V2, semi-automatic pistol, loaded with 13 rounds of 9mm ammunition—and the

firearm and ammunition were in and affecting commerce.

18 U.S.C. § 922(g)(1)
COUNT TWO
(Possession of Controlled Substances with Intent to Distribute)

The Grand Jury for the District of Maryland further charges that:
On or about September 17, 2019, in the District of Maryland, the defendant,
DAIQUAN MALIK BARNETT,

knowingly and intentionally possessed with the intent to distribute (1) a mixture and substance
containing a detectable amount of cocaine hydrochloride, a Schedule II controlled substance; (2)
a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy] )-4-
piperidinyl] propanamide, commonly known as fentanyl, a Schedule II controlled substance; and
(3) a mixture and substance containing a detectable amount of oxycodone, a Schedule II

controlled substance.

21 U.S.C. § 841(a)(1)
COUNT THREE
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or about September 17, 2019, in the District of Maryland, the defendant,
DAIQUAN MALIK BARNETT,
did knowingly possess a firearm, that is, a Polymer80, Inc., Model PF940V2, semi-automatic
pistol, in furtherance of a drug trafficking crime for which he may be prosecuted in a court of the
United States, that is, possession with the intent to distribute controlled substances, in violation
of 21 U.S.C. § 841, as set forth in Count Two of this Superseding Indictment and incorporated

here.

18 U.S.C. § 924(c)(1)(A)(i)
FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:
I, Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§ 924(d), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the event of the defendant’s conviction
under Counts One through Three of this Superseding Indictment.
Firearm and Ammunition Forfeiture
Ze Upon conviction of any of the offenses set forth in Counts One and Three of this
Superseding Indictment, the defendant,
DAIQUAN MALIK BARNETT,
shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any
firearms and ammunitions involved in the commission of the offense.
Narcotics Forfeiture
3. Upon conviction of the offense set forth in Count Two, the defendant,
DAIQUAN MALIK BARNETT,
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a): (a) any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of such offense; and
(b) any property used or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, such offense.
Substitute Assets

4. If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
C has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
S, has been commingled with other property which cannot be subdivided

without difficulty,
the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall

be entitled to forfeiture of substitute property up to the value of the forfeitable property.

18 U.S.C. § 924(d)
21 U.S.C. § 853
28 U.S.C. § 2461(c)

Vobt K, Har /rg

Robert K. Hur
United States Attomey

A TRUE;BILL:

SIGNATURE REDACTED nae: 1 for fzere
7 Foréperson
